      CASE 0:18-cv-01643-JRT-HB Document 53 Filed 05/10/19 Page 1 of 13



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


THELMA JONES, PRIYIA LACEY, FAISA
ABDI, ALI ALI, RUKIYA HUSSEIN, LUCIA
PORRAS, DAVID TROTTER-FORD, AND                   Case No. 18-CV-01643
SOMALI COMMUNITY RESETTLEMENT                     (JRT/HB)
SERVICES, INC.,
                                                  PLAINTIFFS’
                  Plaintiffs,
                                                  SUPPLEMENTAL BRIEF IN
                                                  SUPPORT OF PLAINTIFFS’
                    v.
                                                  MOTION TO COMPEL
CITY OF FARIBAULT,

                  Defendant.



       Pursuant to the Court’s April 29 Order Establishing Briefing Schedule and

Protocol for In Camera Review of Documents Withheld Based on Attorney-Client

Privilege or Work-Product Doctrine (ECF-50), Plaintiffs Thelma Jones, Priyia Lacey,

Faisa Abdi, Ali Ali, Rukiya Hussein, Lucia Porras, David Trotter-Ford, and Somali

Community Resettlement Services, Inc. (“Plaintiffs”) file this supplemental brief in

support of their Motion to Compel Defendant, the City of Faribault (“Defendant” or

“City”), to produce documents the City has withheld on unsubstantiated claims of

privilege.
         CASE 0:18-cv-01643-JRT-HB Document 53 Filed 05/10/19 Page 2 of 13



I.        FACTUAL BACKGROUND

          Plaintiffs refer the Court to its Memorandum of Law In Support of Plaintiffs’

Motion to Compel for a detailed discussion of the relevant facts motivating this motion

(ECF-33 at 2–5), on which the Court heard argument on April 25, 2019 (ECF-48). 1

          At the conclusion of the April 25 hearing, the Court ordered the City to provide

Plaintiffs with additional information necessary to evaluate the City’s privilege claims,

specifically, a “key” elaborating on the roles and responsibilities of persons identified in

its privilege log. (See ECF-48). The Court ordered the City to provide this key by close

of business on Monday, April 29. (Id. at 2.)

          On April 29 the City e-mailed Plaintiffs 2 a new privilege log (“Log # 3”)3—

without explanation of how it differed from its previous log—along with the Key ordered

by the Court (“Key”). 4 The City also produced, without comment, all or portions of 77 of

the 217 documents it had been withholding on claims of privilege. 5 Upon reviewing Log

# 3, Plaintiffs noted discrepancies in the labeling of documents between Log # 3 and the

City’s previous log produced on April 10 (“Log # 2”). Accordingly, Plaintiffs asked the

City to explain how Log # 3 differs from Log # 2. The City explained that changes in the

1
     All dates are 2019 unless noted.
2
     E-mail from Wolf to Ortiz (April 29, 2019, 4:34 PM), attached as Ex. F.
3
 Def’s 2d Supp. Priv. Log., Apr. 29, 2019, as modified on May 2, 2019, attached as
Ex. G.
4
     Key to Def’s 2d Supp. Priv. Log., Apr. 29, 2019, attached as Ex. H.
5
 To date, the City has declined, despite Plaintiffs’ requests, to provide any of these
documents in accordance with the governing ESI protocol (see ECF-21-1).


                                               2
          CASE 0:18-cv-01643-JRT-HB Document 53 Filed 05/10/19 Page 3 of 13



Bates Label/Control Number column from one log to the next reflect that a previously

withheld document (as shown on Log # 2) had now been produced (as shown on Log #

3). 6 The City confirmed that the entry numbers in each log refer to the same documents. 7

          On May 6, Plaintiffs e-filed with the Court a letter identifying, by entry number

from Log # 3, twenty-two documents for in camera review: Nos. 1, 5, 6, 7, 8, 9, 11, 12,

14, 20, 25, 53, 56, 57, 85, 91, 115, 144, 154, 190, 195, and 198. Upon further review,

Plaintiffs withdraw their request for in camera inspections of Entry Nos. 5, 6, 7, 20, 115,

and 144. Plaintiffs do this not because they are convinced the claims for these entries are

justified but, rather, because the defects reflected in those entries are adequately

represented by the remaining sixteen entries.

          Plaintiffs ask that the Court proceed with in camera review of Entry Nos. 1, 8, 9,

11, 12, 14, 25, 53, 56, 57, 85, 91, 154, 190, 195, and 198 from Log # 3 for the reasons

described below.

II.       ANALYSIS

          1.    Classes of Defects in the City’s Privilege Claims

          The sixteen selected entries represent classes of documents that have one or more

of the following defects in the City’s claims of attorney-client privilege:

                a.     Documents sent or received by individuals whose roles and

                       responsibilities, as described in the Key, suggest they were not


6
 E-mail from Ortiz to Wolf (May 2, 2019, 2:39 PM); E-mail from Wolf to Ortiz (May 2,
2019, 4:17), attached as Ex. I.
7
    Id.


                                               3
      CASE 0:18-cv-01643-JRT-HB Document 53 Filed 05/10/19 Page 4 of 13



                    entitled to solicit or receive legal advice from the City’s attorneys.

                    These illustrate the City’s failure to satisfy all five elements of the

                    Eighth Circuit’s Diversified Industries test. 8 Of the sixteen entries

                    under review, this defect is present in entry nos. 1, 8, 9, 11, 12, 14,

                    56, 57, 59, and 154.

             b.     Documents with no attorneys identified as senders or recipients and

                    no other evidence suggesting they contain the solicitation or

                    provision of legal advice. Obviously, without an attorney acting as a

                    lawyer there can be no attorney-client privilege. 9 Entry nos. 53, 91

                    and 198 have this defect.

             c.     Documents that are attachments to e-mails with insufficient evidence

                    to show they are confidential communications. A document that

                    preexists its transmission in an e-mail or is otherwise maintained

                    apart from the transmitting e-mail does not become privileged
8
    The test establishes under what circumstances communications between an
organization’s counsel and its employees are privileged. “[T]he attorney-client privilege
is applicable to an employee’s communication if (1) the communication was made for the
purpose of securing legal advice; (2) the employee making the communication did so at
the direction of his corporate superior; (3) the superior made the request so that the
corporation could secure legal advice; (4) the subject matter of the communication is
within the scope of the employee’s corporate duties; and (5) the communication is not
disseminated beyond those persons who, because of the corporate structure, need to know
its contents.” In re Bieter Co., 16 F.3d 929, 935–36 (8th Cir. 1994) (quoting Diversified
Indus., Inc. v. Meredith, 572 F.2d 596, 609 (8th Cir. 1977) (en banc).
9
 United States v. Horvath, 731 F.2d 557, 561 (8th Cir. 1984) (noting that attorney-client
privilege does not apply where an attorney acts as a scrivener for client); Inline
Packaging, LLC v. Graphic Packaging Int’l, Inc., No. 15-CV-3183 (ADM/LIB), 2017
WL 9325027, at *4 (D. Minn. May 5, 2017).


                                            4
      CASE 0:18-cv-01643-JRT-HB Document 53 Filed 05/10/19 Page 5 of 13



                    merely because it was sent to an attorney for his or her review. 10

                    Entry nos. 1, 9, 11, 12, 14, 85, and 190 have this defect.

             d.     Documents belonging to a third party, Faribault’s Housing and

                    Redevelopment Authority (“HRA”), thus suggesting, given the

                    City’s custody of them, that the HRA did not keep them

                    confidential. 11 Entry nos. 25, 85, 190, 195, and 198 have this defect.

       2.    Entry-by-Entry Discussion

             Entry Nos. 1 and 9

       Entry No. 1 is a Word Document, created or last modified on December 6, 2013,

entitled “Rental License Category Criteria Policy.” The entry shows it was attached to an




10
   See Fisher v. United States, 425 U.S. 391, 403–04 (1976) (“This Court and the lower
courts have thus uniformly held that pre-existing documents which could have been
obtained by court process from the client when he was in possession may also be
obtained from the attorney by similar process following transfer by the client in order to
obtain more informed legal advice.”); see also Columbia Ins. Co. v. Tibbott, No. 11-CV-
1040 (PAM/SER), 2012 WL 13027067, at *4 (D. Minn. June 21, 2012) (“The privilege
does not apply to communications with the attorney that merely disclose underlying
facts.”) (citing Sedco Intern., S.A. v. Cory, 683 F.2d 1201, 1205 (8th Cir. 1982)); P. & B.
Marina, Ltd. P’ship v. Logrande, 136 F.R.D. 50, 56 (E.D.N.Y. 1991), aff’d sub
nom. P&B Marina Ltd. v. LoGrande, 983 F.2d 1047 (2d Cir. 1992) (“Merely attaching
such documents to attorney-client communications does not constitute a basis for
assigning the privilege”); Pacamor Bearings v. Minebea Co., Ltd., 918 F. Supp. 491, 511
(D.N.H. 1996) (“Attachments which do not, by their content, fall within the realm of the
privilege cannot become privileged by merely attaching them to a communication with
the attorney”).
11
   In re Bair Hugger Forced Air Warming Devices Prod. Liab. Litig., 2017 WL 5188342,
at *2 (“Disclosure to a third person waives the attorney-client privilege as the privilege
has its basis in the confidential nature of the communication and ceases to exist if
confidentiality is destroyed.”) (citation omitted).


                                            5
        CASE 0:18-cv-01643-JRT-HB Document 53 Filed 05/10/19 Page 6 of 13



e-mail sent over three months later, on March 13, 2014, by former Building Inspector

Dave Mathews to five others including one attorney. The entry raises several questions.

         First, does this document qualify as a communication soliciting advice from

counsel? The title suggests it is a written policy, not a solicitation for legal advice.

Second, the City provided no evidence it was kept confidential—by Mathews or anyone

else—in the three months before it was sent to counsel in March 2014 or thereafter.

Finally, even if it qualifies as a solicitation to counsel, it is unclear why a building

inspector would be entitled to solicit legal advice from the City’s attorneys on this policy.

To meet its burden under Diversified Industries, 12 the City must show that one of

Mathews’ supervisors asked him to secure legal advice from counsel; that his solicitation

was on a topic within Mathews’ job duties; 13 and 14 that all recipients of this document

needed to hear that solicitation. The City has failed to do so.

         Entry No. 9 is a Word Document, created or last modified on March 13, 2014,

entitled “Rental Dwelling Licenses FA105-27—440663.v3.City Response,” attached to


12
     Diversified Indus., Inc. v. Meredith, 572 F.2d 596, 609 (8th Cir. 1977) (en banc).
13
  The Key says Mathews “was tasked by Brain [sic] Anderson with developing the initial
draft of the Rental Licensing and Crime Free Housing Program Ordinance, and was
directly involved in the drafting, introduction, discussion, passage, and revision of the
current.” It is unclear what the City means by the phrases “developing the initial draft”
and “directly involved.” The word “develop” is too vague to clarify what role Mathews
actually had with respect to the ordinance. The phrase “directly involved” is equally
unhelpful. To be “directly involved” in some task does not mean you are necessary to
complete the task, which is the standard the City must meet here.
14
   Inline Packaging, 2017 WL 9325027, at *6 (“As evidenced by the conjunctive form of
the preceding sentence, all five factors [of the Diversified Industries test] must be shown
to establish attorney-client privilege in the corporate setting.”).


                                               6
      CASE 0:18-cv-01643-JRT-HB Document 53 Filed 05/10/19 Page 7 of 13



the same e-mail as entry no. 1 and suffering from the same defects: insufficient evidence

to show (a) it is a communication at all; (b) it was kept confidential; (c) that Mathews

was entitled to solicit legal advice on it given his job duties; (d) that he did so at the

direction of his supervisor; and (e) that all recipients needed to know the contents of his

solicitation.

                Entry Nos. 8 and 53

       Entry Nos. 8 and 53 suffers from similar flaws. Entry No. 8 is an e-mail dated

March 12, 2019, from Bohlen to Krenik and Delesha with the subject line “Re: FW:

Rental housing ordinance comments.” 15 Entry No. 53 is an e-mail dated March 7, 2017,

from Krenik to Bohlen that purportedly contains legal advice, although the log identifies

no attorney. For both entries, the City offers no evidence that a City attorney directed or

controlled the dissemination of the purported legal advice 16 or that all the recipients of

the purported legal advice needed to know it. 17 To illustrate the point, in March 2014


15
   Plaintiffs note that 2019 postdates both the 2014 and 2017 versions of the Ordinance at
issue.
16
  “[S]ome corporate communications between non-attorney employees may be protected
when under the direction of counsel in certain scenarios.” Wilson v. Corning, Inc., No.
CV 13-210 (DWF/FLN), 2014 WL 12600838, at *2 (D. Minn. Oct. 24, 2014) (holding
minutes were not protected by attorney-client privilege because “the Court cannot
conclude here that the communications between non-attorney employees reflected in the
minutes were done at the direction and control of counsel[.]”).
17
   See Nat’l Credit Union Admin. Bd. v. CUMIS Ins. Soc’y, Inc., No. 16-CV-139
(DWF/LIB), 2017 WL 4898500, at *5 (D. Minn. Sept. 28, 2017) (“When
communications involving corporations or other business organizations are at issue, the
attorney-client privilege may be extended to communications with employees of the
organization only if “the communication is not disseminated beyond those persons who,
because of the corporate structure, need to know its contents.”) (citations omitted).


                                            7
        CASE 0:18-cv-01643-JRT-HB Document 53 Filed 05/10/19 Page 8 of 13



Delesha was a Community Service Officer—not a supervisor—and “[r]esponsible for

administering and coordinating the Crime Free Multi-Housing [“CFMH”] program,

providing and facilitating CFMH trainings, and working closely with the city rental

licensing and inspection program. [He was responsible] for providing and facilitating

crime prevention services and problem-solving programs to assist the citizens of

Faribault.” 18 The ordinance, however, was not effective until January 2015. 19 Delesha,

therefore, could not have been administering and coordinating the program in 2014.

                  Entry Nos. 11 and 12

         Entry Nos. 11 and 12 are equally flawed. They are Word documents addressing

the rental dwelling licenses, attached to an e-mail sent by City attorney Melissa

Manderschied to City agents including former Building Inspector Dave Mathews. The

questions here include (a) whether the document communicated legal advice or whether

the attorney was working as a scrivener or business advisor; 20 (b) whether this document

was kept confidential; and (c) even if it was legal advice, whether Mathews, among the

others, was entitled to receive legal advice from the City’s attorneys given his job duties.




18
     Key at 17.
19
   Compare Amended Complaint, ECF-9, ¶ 53 (alleging that 2014 ordinance went into
effect on January 1, 2015) with Answer to Amended Complaint, ECF-10, ¶ 45 (admitting
allegation).
20
   Horvath, 731 F.2d at 561 (noting that attorney-client privilege does not apply where
attorney acts as scrivener).


                                              8
      CASE 0:18-cv-01643-JRT-HB Document 53 Filed 05/10/19 Page 9 of 13



              Entry No. 14

       Entry No. 14 is a Word Document entitled “Proposed Rental Dwelling Licenses

City Draft 5-1.DOCX,” created or last modified on May 1, 2014, at 10:22, sent as an

attachment to an e-mail by Mathews to five others including one attorney. The questions

here are (a) whether the document contains a solicitation for legal advice; (b) whether it

was kept confidential; (c) whether Mathews was entitled to solicit legal advice from a

City attorney given his job duties and directives (or lack thereof) from his supervisors;

and (d) whether the recipients of this document needed to know its contents. 21

              Entry Nos. 25, 85, 190, 195, and 198

       Entry Nos. 25, 85, 190, 195, and 198 are e-mails from, 22 or Word documents

created by, 23 Kim Clausen. They all suffer from insufficient evidence to show (a) they

were solicitations or conveyances of legal advice; and (b) if they were, whether they were

kept confidential.



21
  See, e.g., Ewald v. Royal Norwegian Embassy, No. 11-CV-2116 SRN/SER, 2014 WL
1309095, at *10 (D. Minn. Apr. 1, 2014) (finding that e-mails submitted for in camera
review were not privileged because of insufficient evidence to show that e-mails sent to
recipients needed to know their contents).
22
   Entry Nos. 195 and 198 are e-mail messages about the Housing Improvement Program
from Kim Clausen to an attorney and Deanna Kuennen (195) and Janna Viscomi (198).
Assuming these messages conveyed otherwise privileged information, there is
insufficient evidence to establish that either Kuennen or Viscomi needed to know the
contents of Clausen’s messages.
23
  Entries 25, 85, and 190 are e-mail attachments entitled “l-complaint.docx,” “FINAL -
HRA Loan Policy.docx,” and “Eligibility Checklist.docx,” respectively. The City
provided no evidence showing they were kept confidential including nothing about the e-
mails to which they were attached.


                                            9
     CASE 0:18-cv-01643-JRT-HB Document 53 Filed 05/10/19 Page 10 of 13



      All five are categorized as “HRA,” suggesting they belong to the Faribault HRA

or their subject matter pertains to the HRA. The problem is the HRA is an independent

entity from the City.   This became clear during discovery, when the City failed to

produce documents in response to two of Plaintiffs’ Requests for Production (“RFP” or

“RFPs”) claiming they were within the custody or control of the HRA, not the City:

             17. All documents related to the Downtown Housing
             Improvement Program.

             RESPONSE: Documents and data responsive to this request
             are within the custody and control of the Faribault Housing
             and Redevelopment Authority; a separate corporate entity,
             which operates independently from Defendant. Plaintiff
             should direct any request for information directly to the
             Faribault Housing and Redevelopment Authority.

             18. All documents related to Plaintiff Priyia Lacey’s
             application to the Faribault Housing and Redevelopment
             Authority (“H.R.A.”) for housing, including all documents
             concerning or constituting the background check that the
             H.R.A. performed on her

             RESPONSE: See Response to Request 17. Defendant does
             not have any responsive documents or data within its custody
             or control. 24

      Despite the City’s claim that it has no documents within its control related to the

Downtown Housing Improvement Program, the City’s Log # 3 shows that it does have

such documents. 25


24
  Def’s Second Supplemental Response to Plaintiffs’ First Set of Requests for
Production at ¶¶ 17-18 (February 1, 2019), attached as Exhibit J.
25
   See Entry Nos. 195 and 198, among others. On May 9, at 6:44 PM ET, Plaintiffs
received by e-mail from the City a document the City called its “Request Number Key,”
which it says details “the searches each document on the privilege was responsive to.”

                                          10
     CASE 0:18-cv-01643-JRT-HB Document 53 Filed 05/10/19 Page 11 of 13



       The question becomes, then, how did the City obtain these documents? If the City

received them from the HRA—as it must have if its RFP responses are to be believed—

then the HRA did not keep these documents confidential and any privilege claims the

HRA may have had over them were waived. 26 Furthermore, to the extent that the

privilege attaches, it is not the City’s privilege to raise. 27 Accordingly, the HRA—much

less the City—cannot claim these documents are now privileged.

              Entry Nos. 56, 57, and 154

       These entries all involve the question of why the City Engineer needed to know

the contents of these messages. Entry Nos. 56 and 57 are e-mail messages dated March

28, 2017 from Deanna Kuennen to, among others, then-City Engineer Tim Murray.

Entry No. 154 is an e-mail message dated August 16, 2017, from Deana Kuennen to Tim

Murray and attorney Alsop. Assuming these messages contain solicitations for legal

advice on the rental licensing ordinance, there is insufficient evidence to show why the

City Engineer needed to know the contents of that request.


The Court should reject this submission, if the City offers it, given that that City provided
it to Plaintiffs 10 days after the Court’s April 29 deadline to provide such a key.
Notwithstanding, this is the first time, to Plaintiffs’ knowledge, the City now admits it
has documents in its custody that for months it claimed were within the sole possession
of the HRA. The City’s admission of the comingling of documents between the City and
HRA shows those documents were not kept confidential and thus any privilege claim for
them has been waived.
26
   In re Bair Hugger Forced Air Warming Devices Prod. Liab. Litig., 2017 WL 5188342,
at *2 (“Disclosure to a third person waives the attorney-client privilege as the privilege
has its basis in the confidential nature of the communication and ceases to exist if
confidentiality is destroyed.”) (citation omitted).
27
   See U.S. v. Hatcher, 323 F.3d 666, 674 (8th Cir. 2003) (“[T]he attorney-client privilege
is personal and cannot be asserted by anyone other than the client.”).

                                             11
     CASE 0:18-cv-01643-JRT-HB Document 53 Filed 05/10/19 Page 12 of 13



       The City’s explanation for why the City Engineer needed to know this information

is unpersuasive: “Tim Murray was included on two e-mails (56 & 57) which discussed

Topics for a meeting with City Attorney Scott Riggs. The topics concerned various

miscellaneous Community and Economic Development Matters—including the Rental

Licensing Ordinance—a number of which mutually involved the Engineering

Department.” Again, there is no indication how or to what extent the Engineering

Department was involved in the Rental Licensing Ordinance such that the City Engineer

needed to be included in privileged communications about it. 28

              Entry No. 91

       Entry No. 91 is an e-mail message from Marty Smith to Deanna Kuennen. The

Log says it is a “[t]hread contain[ing] confidential communication to City Attorney

(Robert A. Alsop) for the primary purpose of soliciting legal advice.” That, however,

cannot be correct because Alsop is not listed as a recipient.




28
  The City has offered no explanation why the City Engineer needed to know the
contents of the message at Entry No. 154. Murray did not become Acting City
Administrator until August 18, 2017.


                                             12
       CASE 0:18-cv-01643-JRT-HB Document 53 Filed 05/10/19 Page 13 of 13



III.    CONCLUSION

        For these reasons, the Court should grant Plaintiffs’ Motion to Compel and order

Defendant to produce, not only the 16 documents selected for in camera review, but all

documents it continues to withhold under unsubstantiated claims of attorney-client

privilege.


Date: May 10, 2019

                                         Respectfully submitted,

                                         /s/ Alejandro A. Ortiz

                                         Alejandro Ortiz*
                                         Jennesa Calvo-Friedman*
                                         Mark Carter*
                                         Joshua David Riegel*
                                         AMERICAN CIVIL LIBERTIES UNION
                                         FOUNDATION
                                         125 Broad St., 18th Floor
                                         New York, NY 10004
                                         Tel: (646) 885-8332
                                         ortiza@aclu.org
                                         jcalvo-friedman@aclu.org
                                         mcarter@aclu.org
                                         jriegel@aclu.org

                                         Attorneys for Plaintiff

                                         *Admitted pro hac vice




                                           13
